Citation Nr: 1719909	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  11-03 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for degenerative arthritis of the bilateral shoulders, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Riley, Associate Counsel

INTRODUCTION

The Veteran had active military service in the Navy from July 1963 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) following rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In January 2008, the RO granted service connection for TKA of the right knee, assigning an initial evaluation of 30 percent, and denied service connection for degenerative arthritis of the bilateral shoulders. 

The Veteran testified before a Decision Review Officer (DRO) in September 2010 and before the Board in April 2011.  Transcripts of the hearings have been associated with the Veteran's claims file. 

In April 2012, the RO denied entitlement to service connection of diabetes mellitus, type II.

In October 2015, the Board denied the Veteran's claim for entitlement to an initial evaluation in excess of 30 percent, and for entitlement to service connection of diabetes mellitus, type II.  In addition, the Board remanded the issue of entitlement to service connection for degenerative arthritis of the bilateral shoulders for additional development. 

In August 2016, the Board again remanded the issue of entitlement to service connection for degenerative arthritis of the bilateral shoulders for additional development.  It is again before the Board for further appellate review.

Upon further review of the claims file, the Board finds that the Veteran's pending claim is more properly characterized as entitlement to service connection for degenerative arthritis of the bilateral shoulders, to include as secondary to service-connected disability.  Thus, the issue on appeal is recharacterized as stated on the first page herein.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran has degenerative arthritis of the bilateral shoulders that was proximately caused by his service-connected right knee disability.


CONCLUSION OF LAW

The criteria for service connection for degenerative arthritis of the bilateral shoulders, as secondary to the service-connected right disability, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and implemented in part at 38 C.F.R § 3.159 (2016), amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.

The Board finds that the duty to notify and duty to assist the Veteran has been met in this case.  Furthermore, given the favorable nature of this decision, any failures in the duty to notify or duty to assist are harmless error, as it has failed to result in any prejudice to the Veteran. 

The Veteran contends that he currently has a bilateral shoulder disability as a result of an injury during active service and also that his current bilateral shoulder disability was aggravated by his previously mentioned service-connected right knee disability.  He states that he hurt his shoulders loading torpedoes while serving aboard a submarine during service.  The Veteran contends that he has experienced back pain on a regular basis since service, without any additional post service injury.  Furthermore, the Veteran has stated the use of a walker while in a post-operative period for treatment for his service-connected right knee condition has aggravated the condition of his shoulders.  The Veteran contends the altered gait from his service-connected right knee disability has further aggravated his shoulder condition.

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

There is conflicting evidence as to whether the Veteran's documented bilateral shoulder disability during the appeal period were first manifest during service his active service.  Further discussion in this regard is unnecessary, however, because the evidence is sufficient to establish service connection for his bilateral shoulder disability as secondary to his right knee disability. 

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of (caused) or permanently worsened beyond its natural progression (aggravated) by a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc).

In February 2008, the Veteran's private medical doctor, Dr. B.L., submitted a lengthy letter detailing the Veteran's medical history as it relates, inter alia, his right knee and should condition.  In addressing the Veteran's reported shoulder pain, Dr. B.L. states that "in his professional opinion" this condition was "service-related."  In support of his opinion, Dr. B.L. explains that the altered gait would impact his other extremities through overcompensation.  The Board finds Dr. B.L.'s opinion probative.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (Board charged with assessing the probative value of all evidence of record).

Furthermore, since the February 2008 opinion was issued, the Veteran provided testimony regarding his bilateral shoulder disability.  Specifically, he noted the use of an assistive device before and after having surgery to treat his service-connected right knee disability.  He stated the use of the walker caused him a great deal of pain in his shoulders.  The Board observes that the Veteran is competent to talk about experiencing shoulder pain. 

As noted above, the Board remanded the claim in October 2015 and August 2016 to obtain an adequate an VA opinion regarding the nature and etiology of the Veteran's bilateral shoulder disability.  VA examinations of December 2014, January 2016, and most recently November 2016, all note a current diagnosis of degenerative arthritis of the bilateral shoulders.  Each examiner, however, has failed to address discuss the findings of Dr. B.L. and the relationship between the Veteran's service-connected right knee disability and his current degenerative arthritis of the bilateral shoulders.  Each examiner also failed to consider, as directed in the remands of October 2015 and August 2016, the lay statements of the shoulder pain the Veteran provided in his September 2010 testimony before a DRO and April 2011 testimony before the undersigned.   Accordingly, the Board affords these medical opinions lesser probative weight.  See Reonal v. Brown, 5 Vet. App. 458 (1993).

In contrast, the opinion of Dr. B.L. included not only examination of the Veteran and a review of the medical record, but also considered the Veteran's statements pertaining to his ongoing shoulder pain.  In conclusion, Dr. H.B.'s probative opinion is unopposed by any other adequate medical evidence of record.  Thus, the evidence is in at least equipoise regarding whether service connection is warranted. 38 C.F.R. § 3.310(c)(1).  The doctor concluded that the Veteran's current bilateral shoulder disability is related to his service-connected right knee disability.  The Board agrees, and consequently entitlement to service connection for a bilateral shoulder disability is established.



ORDER

Service connection for degenerative arthritis of the bilateral shoulders is granted.




____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


